FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21306 Franklin Mutual Recovery Fund (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2705 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ (210) 912-2100 Date of fiscal year end: 03/31 Date of reporting period: 6/30/10 Item 1. Schedule of Investments. Quarterly Statement of Investments See Notes to Statement of Investments. Franklin Mutual Recovery Fund Statement of Investments, June 30, 2010 (unaudited) (continued) a Non-income producing. b Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. c Security has been deemed illiquid because it may not be able to be sold within seven days. At June 30, 2010, the aggregate value of these securities was $59,918, representing 0.05% of net assets. d See Note 5 regarding restricted securities. e See Note 6 regarding other considerations. f Security or a portion of the security has been segregated as collateral for securities sold short. At June 30, 2010, the aggregate value of these securities amounted to $9,745,547. h Defaulted security or security for which income has been deemed uncollectible. i The principal amount is stated in U.S. dollars unless otherwise indicated. j The coupon rate shown represents the rate at period end. k Security purchased on a delayed delivery basis. l Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At June 30, 2010, the aggregate value of these securities was $7,022,860, representing 5.44% of net assets. m Rounds to less than 0.1% of net assets. n The security is traded on a discount basis with no stated coupon rate. BANT BBU DBFX SSBT Bank of America N.A. Barclays Bank PLC Deutsche Bank AG State Street Bank and Trust Co., N.A. Selected Portfolio ADR FHLB FRN PIK American Depository Receipt Federal Home Loan Bank Floating Rate Note Payment-In-Kind Franklin Mutual Recovery Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION The Franklin Mutual Recovery Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as a closed-end, continuously offered investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund values its investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Fund
